4 MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
| = ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET Uy

DIRECTION GENERALE DE L'ÉCONOMIE
FORESTIERE Lt

N°_? ___IMEFE/CAB/DGEF

EN Convention d'Aménagement et de Transformation
= pour la mise en valeur de l'Unité Forestière d'Aménagement
Mokabi-Dzanga, située dans la zone Il (lbenga-Motaba) dans le
Secteur Forestier Nord.
Entre les soussignés
Le Gouvernement de la République du Congo, réprésenté par le Ministre =
l'Economie Forestière et de l'Environnement, ci-dessous désigné _« &
Gouvernensent », d'une part
Et
ciêté MOKABI SA rep.esentée par son Directeur Général ci-dessc
2 > « 1a Société ». d'autre part
—
+7 Autrement désignés

Les deux parties ont convenu de conclure la présente convention conformément: à
Pohuque de gestion durable des forêts et aux Stratégies de développement :
1 iorestier national, définies par le Gouvernement

©)

O

TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l'objet et de la durée de la convention

Article premier La présente convention a pour objet l'aménagement durable et ,:
:se en valeur de l'Unité Forestière d'Aménagement Mokabi-Dzanga située dans &
<one 1 (benga-Motaba), dans le secteur forestier nord

Arucle 2 La durée de la présente convention est fixée à 15 ans à compter de l&
aie de signature de l'arrêté d'approbation de ladite convention

A là sute de l'adoption du plan d'aménagement prévue à lamicie 12

ci-dessous, la durée de la convention pourrait être modifiée, en fonction 0es

srectves dudit plan pour tenir compte des prescriptions de l'article 57 de ia
-2000 du 20 novembre 2000 portant code forestier susvisée

€ convention est renouvelable, après son évaluation, par | Administration des
« at Forêts tel que prévu à l'article 31 &-dessous

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la Société

Aricle 3 La Société est constituée en société anonyme dé droit congc
ic imee Sociéte MOKABI S A

ge social est fixé à Lola dans la Préfecture d'Impfondo dans le Départ:
ouala

a etre transiere en tout autre lieu de la République du Congo par aécis sr
a'acministration sous réserve de la ratification de cette décision par a
ne assemblée générale ordinaire

Arucle 4 La Socrèté a pour objet ‘ex: on la transformation ie trans:
CiaiSation des bois et des produits dérivés

réaiser ses ovjectfs elle peut établir des accords recherche
es et entreprendre ces actions pouvant développer ses activités air
: eraton commerciale et mobiliere Se rattachant directement où indirect
1iutet de la société

Articie $_ Le capital social de la Société. fixé initelement à FCFA 19 000 006 à
soné a F CFA 500 000 000 suite à une augmentation de capital en numérae
atë 28 mai 2002 puis à FCFA + 000 000 000 Par conversion en actions
ons convertibles émises par la socièté le 28 mai 2002 et intégrale
res a cette date

Arucie 6 Le capital social, divisé en 106 600 actions de 19 0004F CFA chez
tea de la manière suivante

Actionnaires Nombre Valeur d’une Valeur Totale

d'action action (FCFA) | (F CFA)
ROUGIER GABON ü 99 994 10.000 999.940 9000
SFID 1 10.000 10 000
SNC ADIF 1 10.000 10 000
CAMBOIS 1 10.000 10 000
ROUGIER INTERNATIONAL 1 10.000 12 000
FRANCIS ROUGIER 1 10.000 10 000
CIPLAC 1 10.000 | 10 000
Total il 100.000 10.000 |  1.000.000.000

Article 7 Toute modification dans la répartition des actions devra être au préaia
approuvée par le Ministre chargé des Eaux et Forêts. conformément aux tex
législatifs et réglementaires en la matière

Ne TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
MOKABI-DZANGA

Article 8 Sous rèserve des droits des tiers et conformément à la législation et à ‘a
regiementation forestières en vigueur, notamment l'arrêté n° 2634/MEFPRH/DGET
DF SIAF du 06 jun 2002 définissant les Unités Forestières d'Aménagement
domaine forestier de la zone Il (Ibenga-Motaba) du secteur forestier nord et préc:
les modalités de leur gestion et de leur exploitation. la Société est autorisée à
exploiter l'Unité Forestière d'Aménagement Mokabj-Dzanga, d'une superficie 4e
583 000 ha, située dans la zone Il (Ibenga-Motaba) dans le secteur forestier nc-1
dans le Département de la Likouala

L Unité Forestière d'Aménagement Mokabi-Dzanga est délimitée ainsi qu'il suit

Au Nord et à l'Ouest : On suit la #r:ntière du Congo avec la RCA depuis le pe
aux Coordonnées suivantes 03° 36° 13° N- 16° 21 45 40 E jusqu'à la source us
Ç tire Lopia

Au Sud On suit la Lopia en aval jusqu à sa confluence avec la rivière Mokala € «
it la rivière Mokaia en aval. jusqu'à sa confluence avec la rivière Lola

A l'Est On suit la rivière Lola en amont jusqu'à son mtersection avec le parallèle |
©1 N. ensuite on suit une droite d'environ 33.500 m onentée géographiquement
suivant un angle de 304° jusqu'à la rivière Ibenga puis on suit la rivière Ibenga
amônt, jusqu'à sa confluence avec la rivière Mbaï. puis on suit la rivière Mbai
amont. Jusqu'à son intersection avec le parallèle 03° 20° N

Au Sud et au Sud-Est : On suit le parallèle 03° 20 N vers l'Est, jusqu'à la rive“
Iba!nki: ensuite on suit la nvière Ibalinki en aval jusqu à sa confluence avec à
riviere Tokèlé

A l'Est et au Nord-Est. On suit la rivière Tokélé en amont, jusqu'à sa confluen-=
avez la rivière Mapéla puis on suit la rivière Mapéla en amont jusqu'à sa confluer:

avec la rvière non dénommée, affluent de la rivière Mapéla (03° 35° N-17° 23° 33
20° E). puis on suit en amont cette rivière non dénommée jusqu'à sa source (03
3526 40°” N-17° 22' 36" 40" E). de cette source on suit une droite d'environ
1.800 m orientée géographiquement suivant un angle de 52* 30 : jusqu'au point
situé à 03° 36° 13° N-16° 2146" 40°" E sur la frontière du Congo avec la RCA

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 9 La Société s'engage à respecter la législation et la réglementatio
forestières en vigueur, notamment

- en effectuant des comptages systématiques pour l'obtention des coupes
annuelles. dont les résultats devront parvenir à la Direction Départementale ce
l'Economie Forestière la Likouala dans les dé'ais prescrits par 2
réglementation en vigueur

- entransmettant les états de production à l'Administra: on des Eaux et Forêts
dans les délais prévus par les textes réglementaires er vigueur

- en ne cédant, ni en ne sous-traitant l'exploitation de l'Unité Forestièr=
d'Aménagement Mokabi-Dzanga

été s engage également à respecter la législation
en matière d'environnement

+ la réglementation &-

Article 10 : La Socièté s'engage à ne pas dépasser le volume maximum annuel
IUnré Forestière d'Aménagement Mokabi-Dzanga, conformément au plannirz
présenté dans le cahier de charges particulier. sauf mocification acceptée pa:
Administration Forestière

Article 11 La Société s'ensage à mettre en valeur l'Unité Foresti:
à Aménagement Mokabi-Dzanga, conformément aux normes techniques établies pz
l'Adrmstration des Eaux et Forêts. aux prescriptions de ladite convention et a.
dispositions du cahier de charges particulier

Article 12 La Société s'engage à poursuivre sous le contrôle des serve:
etents du Ministère chargé des Eaux et Forêts l'élaboration du
‘enagement de l'Unité Forestière d'Aménagement Mokabi-Dzanga
de | aménagement durable de cette superficie forestisre.

svra créer en son sein une cellule chargée de coordenner l'élaboration et +
mise en œuvre de ce plan d'aménagement

Pour l'élaboration du plan d'aménagement, la Société peut faire appel à un burez
d'étuces spécialisé, après avis du Directeur Général de l'Ecoramie Forestière

Ce plan d'amenagement est élaboré sur la base des directives nationales
d'aménagement et des normes techniques éditées par la Direction Génèrale de
1 Econonne Forestière

Les conditions d'élaboration du plan d'aménagement sont définies dans le protocole
4 accord conclu entre la Direction Générale de l'Economie Forestière et la Société
en oate du 20 février 2002%qui fera l'objet d'une modification suite au regroupement
des Unités Forestières d'Aménagement Mokabi et Loubonga

Un avenant 4 la présente convention sera signé entre les Parties, aprés l'adoption äu
d'aménagement de l'Unité Forestière d'Aménagement Mokabi -Dzanga pour
prendre en compte les prescriptions et préciser les modalités de mise en œuvre dudit
par

Article 13 La Sociète s engage à financer l'élaboration du plan d'aménagement: 3e
Ur te Foresuère d Aménagement Mokabi-Dzanga

Article 14 La Socièté s'engage à mettre en œuvre le plan d'aménagemen:
siaporer mentionné à l'article 12 ci-dessus. notamment à travers

- la mise en œuvre d'un programme visant une gestion rationnelle de la faune
dans l'Unité Forestière d'Aménagement Mokabi-Dzanga. en collanorar
avec | Administration des Eaux et Forêts À cet effet 1l sera mis en piace L%
« Unie de Suiveilance et de Lutle Anti-Braconnage », en sigle USL
suivant protocole daccord à signer avec la Direction Genera:
VE Forestière

in d'un programme de régéneration des forèls dégr
eunes peuplements

ES relatives à la mise en œuvre du plan d amérnagernent sont
s. celle c peut avec l'appui du Départeme

- s Ea
des financer nt extérieurs, pour réaliser certaines act 2
s iéës à la gestion et à la conservation de la diversité biolcgque

Article 15 : La Szcète s engage à développer les unités mdustnelles.et à d ve's*2
ia production transformée, selon le programme annuel d'inves
Is et suivant le pianning de production indiqué dans le cahier a

: eftet èté devra présenter chaque année à la Direction Départeme
nome Fc'estière un programme d'invesuissements au moment du
nts pour | ustention de la coupe annuelle

Article 16: La Société Sengage à assurer là bonne exécution du p
sus qui Est prévu au cahier de charges particuler, S:
foics majeure et conjoncture diffiale au marché de bob prévu à lart

Pour couvrir les investissements, la sacièté aura recours à tout ou partie de son cash
flow aux capitaux de ses actionnaires et aux financements extérieurs à moyen et
long termes

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à
financer leur formation, selon les dispositions précisées au cahier de charges
particulier

Article 18 : La Société s'engage à porter l'effectif du personnel de 214 à 250 enl'an
2008. selon les détails précisés dans le cahier de charges particulier

Toutefois, cette évolution pourrait être modifiée en fonction des productions
forestières et industrielles

Article 19 : La Société s'engage à livrer du matériel et à réaliser les travaux
spécifiques au profit de l'Administration des Eaux et Forêts, des populations et des
collectivités terntoriales ou locales du Département de la Likouala tels que prévus a1
cater de charges particulier de cette convention.

Chapitre Il : Des engagements du Gouvernement

Article 20 Le Gouvernement s'engage à faciliter, dans la mesure du possible les
dirons de travail de la société et à contrôler, par le biais des services compétent:
: Ministère chargé des Eaux et Forêts l'exécution des clauses contractuelles

Il garantit la libre circulation des produits forestiers, sous réserve de leur contrôle 92
agents des Eaux et Forêts 4

Article 21 Le Gouvernement s'engage à maintenir le volume maximum annue a
Unité Forestere d'Aménagement Mokabi-Dzanga jusqu'à l'adoption du £a

arménagemer: durable, sauf en cas de crise sur le marché de bois ou de {c-c=
ure où de non exécution des investissements industriels

Article 22 Le Gouvernement s'engage à ne jamais mettre en cause unilatéralerr
les dispositions de la présente convention à l'occasion des accords de toute na: 11
au il pourrait comracter avec d'autres Etats ou des tiers

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision
Article 23 Ceraines dispositions de la présente convention peuvent être révisée:

tou: moment lorsque les circonstances l'imposent. selon que l'intérêt des Par
exige. ou enco’e lorsque son exécution devient impossible en cas de force maje

Article 24 Toute demande de modification de la présente convention devra £'re
formulée par ésnt. par la partie qui prend l'initiative de la modification avec
propositions de modification adressées à l'autre partie, deux\mois avant

Cette modification n'entrera en vigueur que si elle est adoptée par les parties
contractantes

Chapitre Il : De la résiliation de la convention

Article 25 En cas de non observation des engagements pris par la Sociète la
tion est résilièe de plen droit sans préjudice des poursuites judiciaires at

se en demeure restée sans effet dans les délais indiqués. qui. dans tous
doivent pas dépasser trois mois

Cette résiliation intervient également en cas de manquements graves à la législar or
et à la réglementation forestières. düment constatés et notifiées à la société a
l'Administration des Eaux et Forêts.

La résiration ce la convention se fera par arrêté du Ministre chargé des Eaux «:
Forêts.

Article 26 Les dispositions de l'article 25 ci-dessus s'appliquent également dans :
cas ou la mise en œuvre de cette convention ne commence pas dans un délai ©.
an à compter de la date de signature de son arrêté d'approbation ou enc'#
lorsque les ac'vités du chantier sont arrêtées pendant un an, sauf cas f:
majeure défini 2 l'article 27 ci-dessous

-e cas de force majeure dort être constate par l'Administration des Eaux et Farête

Chapitre ll : Du cas de force majeure

Article 27 E
1 1e de 12 Sc
tan< lesquelle

usseme-?s

force majeure . tout évéi
ir a Celle ci et susceptible de

iser normalement Son programme de

S laure sue dun ne ere la Souété.et son personne
as 16 * 206 "ajeur
Arbcle 28 A is Lu l'effet de torce majeure ne Hi
sc 1gé paï rapport à 14 3
effe: de force majeure dure plus de six mois, lune des Part
ation à l'au en vue de sa resolution

gent à se soumettre à toute décision résultant d'un
aisicn devra aboutir à la résiliation de la présente conzen

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Arücle 29 Le: Partes prAlègient le reglement à l'amiable de tout diffé:
ant Ge *2CSN de

Au cas où le règlement à l'anrable n'aboutirait pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la société

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 30 En cas de liquidation ou de résiliation de la convention. la Société devra
solicite: | approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs

En outre les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000
portant coce forestier sont applicables de plein droit

Article 31 La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts

De mème au terme de la validité de ladite convention, une évaluation finale sera

ée par les services précités. qui jugeront de l'opsontunité ou non de sa
auction

ef

Article 32 Le taux retenu pour le calcul de la taxe fores:-ère est fixé par un texte
rentre

Article 33 La présente Convention. qui abroge le contrat de transformat
(A le n 3/MEFPRH/DGEF/DF-SGF du 17 mars 2002 conclu entre la Soc
MOKRABI S À et le Gouvernement de la République sera approuvée par arrêté du
Ministre chargé des Eaux et Forêts. et entrera en vigueur 4 compter de là date de

seratsré de cet arrété /:
Fait à Brazza lle le 30 auût 200%
Pour la Sociète, Pour le Gouvernement,
etes Général Le Ministre l'Economie Foresniére

nement

Philippe JEAN
